DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“allocating, by the base station, the one or more reference signals for estimating the frequency offset on one or more resources in the first bandwidth part other than a resource in the first bandwidth part and used for configuring and transmitting the synchronization signal; and
transmitting the one or more reference signals for estimating the frequency offset to a user equipment when transmitting the synchronization signal“ in combination with other claim limitations as recited in independent claim 1.





estimating the frequency offset using the one or more reference signals for estimating the frequency offset“ in combination with other claim limitations as recited in independent claim 6.

“allocate the one or more reference signals for estimating the frequency offset on one or more resources in the first bandwidth part other than a resource in the first bandwidth part and used for configuring and transmitting the synchronization signal; and
a transmitter configured to transmit the one or more reference signals for estimating the frequency offset to a user equipment when transmitting the synchronization signal“ in combination with other claim limitations as recited in independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 8, 2021